Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  From claims 5 and 9, the recited third portion is not shown in the drawings. Therefore, the third portion must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 8, the recited “external” is indefinite because one of ordinary skill in the art would not have known the metes and bounds of external to the memory.  Specifically, one of ordinary skill would not have known how external to the memory is manifested in the technology.  Under one scenario, external to the memory is anything outside the memory, unbounded, such as a remote server in the cloud.  Under an alternate scenario, external to the memory is in the local device in the host unattached to a remove server.  Correction is required to show metes and bounds of external to the memory.
Claims 2-7, 9-13 are rejected based on dependency from claims 1 and 8.

In claims 12 and 17, the recited write-only is indefinite because one of ordinary skill in the art would not have known the metes and bounds.  Specifically, one of ordinary skill would not have known how write-only is manifested in the technology.   Under one scenario, write-only is noted by a flag to indicate a memory portion is write-only, but under another scenario, address ranges are stored in a table to show write-only 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-5,7-9,11,13-16,18,20 are rejected under 35 U.S.C. 103 as being unpatentable over Zaidman (US 20190155327) and in view of Moroo (US 20110191638).

Claim 1. Zaidman discloses A method (e.g., method for controlling, 0027), comprising:
receiving, by and responsive to initiation of an operation, a bit string containing information corresponding to initiation of the operation (e.g., response to receiving an event, the event code generation unit 118 generate a time stamp and associate the generated time stamp with the event in a log., 0059; the reading and/or writing, 0066; event codes and time stamps received from the first device 10, the event tracing unit 20 may be detecting its own events and recording them along with its own generated time stamps, 0068; and

, responsive to receipt of the bit string, the bit string in of a plurality of storage locations resident on (e.g., store a common time stamp, 0032; a memory of the storage system comprises a three-dimensional memory, 0019, 0049; first and second logs is a log from the storage system, 0035), wherein


the bit string is generated by circuitry external to (e.g., the common time stamp provided by the host, 0039).

Zaidman does not disclose, but Moroo discloses
	storing (e.g., stores information relating to the allocated computing process in its memory…. includes a data log, 0007; log record area 210 stores data logs, 0069),
	a memory sub-system; a first portion (e.g., the IO node 100c receives the data log from the computing node 100a or the computing node 100b. operation S632, the IO node 100c saves the received data log into the external storage device 150, para 0124, 0124 Fig. 6; the main memory 120 is divided into a log record area 210 and a program save area 220, 0069).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the controlling event codes and time stamps for a memory as disclosed by Zaidman, with Morooo, providing the benefit of controlling a parallel computer system (see Moroo, 0002) and reduce a time delay in computing process (0027), processing in synchronization with one another (0026) and addressing a delay at different timings (0026).

Claim 2. 	Zaidman discloses
	performing an operation to synchronize a relative timestamp associated with the memory sub-system to a timestamp associated with the circuitry external to the memory sub-system based, at least in part, on information associated with the stored bit string (e.g., time stamp synchronization between first and second devices, 0012, 0015).

Claim 3. 	Zaidman discloses 
	wherein the memory sub-system operates within a clock domain that is different than a clock domain in which the circuitry external to the memory sub-system operates (e.g., relationship between the clocks in the first and second devices, 0016, the first device comprises a System on Chip (SoC) device, and wherein the second device comprises test equipment 

Claim 4. 	Zaidman discloses 
	further comprising storing the bit string in a page register resident on the memory sub-system as part of storing the bit string in the portion of the plurality of storage locations (e.g., correlate time stamps from different time domains, 0070-0071).

Claim 5. 	Zaidman discloses 
writing, as part of the operation, a quantity of log entries to a second portion of the plurality of storage locations subsequent to storing the bit string in the portion of the plurality of storage locations (e.g., event code and time stamp can be sent to the event tracing unit (the second device) 20 for future analysis or transmission.  For example, the processor 510 in the event tracing unit 20 can be configured to use the event code and time stamp to trace the operation of the hardware and software in the first device 10, 0067);
determining that the operation is complete; receiving, by the memory sub-system and responsive to completion of the operation, a bit string containing information corresponding to completion of the operation (e.g., Examples of events internal to the first device 10 include, but are not limited to, a hardware interrupt triggered by the reception of data, completion of a read and/or write operation to memory, 0066); and

Zaidman does not disclose, but Moroo discloses
	storing, responsive to receipt of the bit string, the bit string corresponding to completion of the operation in a third portion of the plurality of storage locations (e.g., Upon receiving the log output notification N1 from the computing node 100a, the computing node 100b stops execution of the program and outputs a data log D2 to the IO node 100c, para 0079).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the controlling event codes and time stamps for a memory as disclosed by Zaidman, with Morooo, providing the benefit of controlling a parallel computer 

Claim 7. Zaidman discloses 
	determining a time at which the operation was initiated based, at least in part, on the string containing information corresponding to initiation of the operation (e.g., to detect internal events and make a record of them with the associated time stamp that was generated when the event occurred, 0066).

Claim 8. Zaidman discloses A non-transitory computer-readable medium comprising instructions that, when executed by a processing device, cause the processing device to:
assign resident on a memory sub-system to store a bit string corresponding to initiation of an operation initiated by circuitry external to the memory sub- system (e.g., The SET event causes the first device 10 to generate an event code 28 for the synch event and associates a time stamp with that event code, both of which are provided to the ATB 16, for transmission to the second device 20, which can store the information in an event log 30, 0077); and

cause the bit string to be stored in the address of the register, wherein the bit string is generated by the circuitry external to the memory sub-system (e.g., the ATB 26 of the second device 20 receives the special synch header from the first device 10, an ATB synch detector 27 detects 
the special header and responds by storing a time stamp generated at that time by the second device 20 in a storage device 29 in the second device 20, 0078).

Zaidman does not disclose, but Moroo discloses
	an address in a register (e.g.,  instruction unit 12 supplies a register address specifying a source register storing an operand used in execution of the instruction and a register address specifying a destination register to store a result of execution of the instruction to the execution unit 14, 0048; a log pointer 230.  The starting address is an address of a point of the log record area 210 storing a data log having the latest time stamp, 0069).



Claim 9 is rejected for reasons similar to claim 5 above.

Claim 11. Zaidman discloses 
determine that the circuitry external to the memory sub-system operates in a clock domain that is different than a clock domain in which the memory sub-system operates (e.g., relationship between the clocks in the first and second devices, 0016, the first device comprises a System on Chip (SoC) device, and wherein the second device comprises test equipment configured to monitor the System on Chip (SoC) device, 0017;  correlate time stamps from different time domains, 0070); and
assign the address in the register to store the bit string based, at least in part, on the determination (e.g., correlate time stamps from different time domains, 0070-0071).


Claim 13 is rejected for reasons similar to claim 2 above.

Claim 14. Zaidman discloses A system (e.g., storage system) , comprising: 
a plurality of memory devices (e.g., system on chip, …three-dimensional memory, 0017-0019; ); and 
a processing device coupled to the plurality of memory devices (e.g., controller, 0020, 0021), the processing device to perform operations comprising:
receiving a bit string from a host corresponding to initiation of an operation by the host, wherein the bit string is generated by the host and the host operates a first clock domain, and domain (e.g., the first time stamp is generated using a clock in the first device, para 0015;  the controller is configured to generate the time stamp in response to the system event tracer (SET) event, 0021); 

wherein the processing device operates at a second clock (e.g., the second time stamp is generated using a clock in the second, device, , 0015).


Zaidman does not disclose, but Moroo discloses
	causing the bit string to be stored in the plurality of memory devices (e.g., stores information relating to the allocated computing process in its memory…. includes a data log, 0007; log record area 210 stores data logs, 0069).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the controlling event codes and time stamps for a memory as disclosed by Zaidman, with Morooo, providing the benefit of controlling a parallel computer system (see Moroo, 0002) and reduce a time delay in computing process (0027), processing in synchronization with one another (0026) and addressing a delay at different timings (0026).

Claim 15 is rejected for reasons similar to claim 2 above.

Claim 16. Zaidman does not disclose, but Moroo discloses
	wherein the plurality of memory devices include a plurality of storage locations that correspond to a portion of a register resident on the plurality of memory devices (e.g., log 
pointer 230a is monitored and matches a predetermined memory address, 0077, writes a memory address of a position where the data log has been saved into the log pointer 230a, 0108 Fig. 5).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the controlling event codes and time stamps for a memory as disclosed by Zaidman, with Morooo, providing the benefit of controlling a parallel computer system (see Moroo, 0002) and reduce a time delay in computing process (0027), processing in synchronization with one another (0026) and addressing a delay at different timings (0026).


receiving a bit string corresponding to completion of the operation initiated by the host (e.g., Examples of events internal to the first device 10 include, but are not limited to, a hardware interrupt triggered by the reception of data, completion of a read and/or write operation to memory, 0066); and

Zaidman does not disclose, but Moroo discloses
	causing the bit string corresponding to completion of the operation to be stored in the plurality of memory devices (e.g., Upon receiving the log output notification N1 from the computing node 100a, the computing node 100b stops execution of the program and outputs a data log D2 to the IO node 100c, para 0079).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the controlling event codes and time stamps for a memory as disclosed by Zaidman, with Morooo, providing the benefit of controlling a parallel computer system (see Moroo, 0002) and reduce a time delay in computing process (0027), processing in synchronization with one another (0026) and addressing a delay at different timings (0026).

Claim 20. Zaidman does not disclose, but Moroo discloses
	wherein the operation is performed as part of an operation to write a log entry to the plurality of memory devices (e.g., outputs the log output notification N1 to the computing node 100b simultaneously with output of the data log D1, 0082). 

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the controlling event codes and time stamps for a memory as disclosed by Zaidman, with Morooo, providing the benefit of controlling a parallel computer system (see Moroo, 0002) and reduce a time delay in computing process (0027), processing in synchronization with one another (0026) and addressing a delay at different timings (0026).


7.	Claims 6, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zaidman (US 20190155327) and in view of Moroo (US 20110191638), and further in view of Zhao (US 20170220663)

Claim 6. Zaidman in view of Morro does not disclose, but Zhao discloses
	further comprising generating a report that is searchable, human- readable, or both, based, at least in part, on the bit string containing information corresponding to initiation of the operation, the quantity of log entries, or the bit string corresponding to completion of the operation, or combinations thereof (e.g., controller may provide reports, one or more user interfaces, and other information for a user, 0033).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the controlling event codes and time stamps for a memory and completion as disclosed by Zaidman, with Morooo, with Zhao providing the benefit of event logs and an improved system for extracting information from log management systems providing information in a human readable manner (see Zhao, 0003).

Claim 10 is rejected for reasons similar to claim 6 above.

8.	Claim 12, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zaidman (US 20190155327) and in view of Moroo (US 20110191638) and further in view of Cox (US 20190103154)

Claim 12. Zaidman in view of Morro does not disclose, but Cox discloses 
	wherein the processing device is further to assign the address in a write-only portion of the register resident to store the bit string corresponding to initiation of the operation (e.g., register comprises a portion write-only for the host, to enable the host to write address information to identify one of the multiple separate mode registers to copy configuration information to the communication register, 0109).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the controlling event codes and time stamps for a memory and completion as disclosed by Zaidman, with Morooo, with Cox providing the benefit of increasingly higher frequencies for data access, and more specifically, for the transfer of data between the memory device and an associated memory controller (see Cox, 0018), mode registers in a memory device can be designed to be written with the same timing as other mode registers, but are read with different timing… enables directly writing the configuration information to the mode register in accordance with typical mode register write timings (0020).

Claim 17. Zaidman in view of Morro does not disclose, but Cox discloses 
	wherein the plurality of storage locations are deployed within a write-only page register resident on the plurality of memory devices (e.g., register comprises a portion write-only for the host, to enable the host to write address information to identify one of the multiple separate mode registers to copy configuration information to the communication register, 0109).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the controlling event codes and time stamps for a memory and completion as disclosed by Zaidman, with Morooo, with Cox providing the benefit of increasingly higher frequencies for data access, and more specifically, for the transfer of data between the memory device and an associated memory controller (see Cox, 0018), mode registers in a memory device can be designed to be written with the same timing as other mode registers, but are read with different timing… enables directly writing the configuration information to the mode register in accordance with typical mode register write timings (0020).


9.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zaidman (US 20190155327) and in view of Moroo (US 20110191638) and further in view of Mahony (US 20210004157)

Claim 19. Zaidman in view of Morro does not disclose, but Mahony discloses 


	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the controlling event codes and time stamps for a memory and completion as disclosed by Zaidman, with Morooo, with Mahony providing the benefit of dynamically reducing size of metadata for LUN data in data storage systems (see Mahony, 0069), where host systems store data or retrieve data from a storage device in a data storage system (0004).














Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAUTAM SAIN/Primary Examiner, Art Unit 2135